Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

Amendment filed 01/24/2022 is acknowledged. Claims 11,12 are added. Claims 4,5,7-10 remain withdrawn from consideration 
Claims 1-3,6,11,12 are under consideration.

Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  01/24/2022 has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1



.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information.

Steps  drawn to a mental process recited in the claims include storing particular types of information, such as experimental results, instrument parameters, environmental conditions, deciding on a type of visual representation, selecting subsets of information, determining parameters – scale, graph limits, attributes – for a visual representation. 

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a processor and program code”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind.  Thus, the claim recites steps drawn to a mental process.


Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
The claims address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, and “modules” that are recited at a high level of generality -  i.e., a generic computer and processor performing generic computer functions, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.

Response to arguments
Applicant argues that linkage of the contextual information, and this dynamic generation of a visual representation, provides ready access to a user of all the contextual information.  In response, “linkage of information” is a limitation drawn to a judicial exception.
Applicant argues that visual representation capabilities of the computing system are  augmented to be more illustrative and intuitive.  However, the “visual representation” itself does necessarily requires a computational device, and, even if it does, visual representation is an insignificant post-solution activity. As for the combined 
Applicant argues that the claim steps cannot practically be performed in the human mind, or even performed at all in the human mind, at least because “many of the contextual information are unknown to a human”.  In response, the claims are not drawn to contextual information that is “unknown to a human”; rather, the claimed method begins with gathering and analyzing information before presenting a result in visual form.
Applicant argues that the claims result an improvement in database.  Improvement in a database is not drawn to an element which is in addition to elements drawn to judicial exception.

With regard to discussion of Example 37 of the Guidelines, the example addresses a particular way of presentation on a computer monitor by determining, by a processor, the amount of use of each icon over a predetermined period of time
and automatically moving the most used icons to a position on the GUI.  In the instant case however,  recitation of the “visual representation”, without the particulars of generating icons and automatically moving icons to a certain positions on GUI, does not necessarily requires to be rooted in computer technology the mere 




103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also 

Claims 1-3,6, 11,12  are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldwasser et al. (US 20070143240)

 	Goldwasser et al.  disclose a system for analyzing data obtained from a laboratory experiment, comprising a processor, memory, and program code (a research system 100 that includes a general-purpose programmable digital computer system 110 including a memory 112 and a processor 117 for running a research system program 120, para. 0021, the research system permits users to design one or more sets of experiments, to submit an order for the experiments to be carried out at a remote laboratory facilities, and to obtain experimental results [laboratory experiments], para. 0020, user interface subsystem 220 also provides a user interface through which a user can monitor the progress of the experiments, such as a search program for searching and analyzing experimental data stored in an experiment database 270 [analysis of experiment data], para. 0027) that comprises: an experiment module configured to store values for experimental parameters for executing an experiment (to design a set of experiments the user designs a library of materials, the user specifies one or more starting materials from inventory database 250, the user can also define one or more processing conditions or parameters to be used in preparation of the library of materials or applied to the prepared library, and one or more screening methods from process  Regarding Claim 2, Goldwasser discloses wherein the reference data point further comprises a result from a second experiment (experimental results are provided in a number of days after approval of the experimental plan equal to the number of experiments divided by 10 [results are 
	Regarding the added limitations addressing setting up parameters for visual representation of results, Goldwasser  teaches use of a graphical user interface through which the user can process  information and experimental results interest (para. 036).  The reference does not teach determining scales, upper and lower limits for the visual representation.  However, such selections will be obvious to an artisan as result-oriented parameters for adequate data presentation of experimental results. 

Regarding Claim 3, Goldwasser discloses wherein the reference data point imposes a limitation on interpretation of the results (high-throughput screening methods can provide screening results for more than 225 compounds, compositions materials or mixtures in times less than 48 hours depending on the particular chemistry and screening method involved [the experiment is performed to screen compounds], para. 0029, using the data explorer program the user can access a search function implemented by user interface subsystem 220 with conventional database tools that permits the user to construct search queries to interrogate the experiment database based on simple experimental variables such as library design, composition or processing conditions, analytical or screening methods or measured or calculated properties [the interpretation of the results would be limited by the type of analytical or screening methods performed], or on more complex relationships such as experimental trends or series, para. 0047).

 


Conclusion.
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        


 

mlb